Pro Se 1 (Rev. 12/16) Complaint for a Civil Case ,

 

 

‘UNITED STATES DISTRICT Court FILED

Southern District of California

Mary-Elizabeth Johnson

for the

Oct 01 2019

. CLERK, U.S. DISTRICT COURT
woes SOUTHERN DISTRICT OF CALIFORNIA
Division «4 BY sf Juiieo DEPUTY

 

 

 

 

 

 

“19CV1888 AJB MDD

(to be filled in by the Clerk's Office)

QO
B
oa
Zz
oS

 

 

 

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see-attached” in the space and attach an additional
page with the full list of names.)
“Ve

Athenix Physicians Group, .Inc.'s James Haefner &
David Fellows, M.D.

Jury Trial: (check one) [V] Yes []No

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fil in the space above, please

write “see attached” in the space and attach an additional page -

COMPLAINT FOR A CIVIL CASE

I. _ ‘The Parties to This Complaint
A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed,
Name
Street Address
City and County
State and Zip.Code
Telephone Number
E-mail Address

iB. The Defendant(s)

Mary-Elizabeth Johnson © —
4790 Irvine Blvd #105-512
irvine, CA —_
92620

650-440-0581

 

 

 

 

 

 

vica.aciv@yahoo.com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’ s job or title (if known). Attach additional pages if needed.

Page 1} of 5
Pro Se 1 (Rev, 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Narne
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if snown)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if tnown)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Athenix Physicians Group, Inc., James M. Haefner

CEO

65 Enterprise, Suite 125
Aliso Viejo, Orange County
CA 92656

949-600-9931

 

David Fellows, M.D.

Plastic Surgeon

113 Waterworks Way Suite 300
Irvine, Orange County

CA 92618

949-203-2748

 

 

Mark Poliquin

Attorney

22972 Mill Creek Drive
Laguna Hills, Orange County
CA, 92653 -

949-716-8230

 

Trevor Loo

Attorney

120 Newport Beach

Newport Beach, Orange County
CA, 92660

949-269-3267

 

 

Page 2 of 5
Pre Se 1 (Rev, 12/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[v |Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

FRAUD ON THE COURT Rule 60(d)(3)

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiffis)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of fname)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

III.

IV.

 

b. If the defendant is a corporation
The defendant, (name) , 1s incorporated under
the laws of the State of frame) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) 5

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

$4,250,000

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Plaintiffs evidence shows intentional fraudulent conduct specifically directed at the court carried out in two
specific ways, Trial and Medical Records. Evidence shows that (1) Trial: A Trial was unnecessary, the defense
does not have triable defense issues or defense evidence to support the need for a Trial; the court system was
manipulated and used throughout this case -- now giving “the appearance of a Trial’, easily referenced and
regarded as justice was served. (2) Medical Records: Parties intentionally prevented Plaintiff's Medical facts, the
records and testimony, that support her cause of actions.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Vacate the Judgment and set for New Trial or reverse the judgment, Judgement in faver of the Plaintiff
Total Damages: $4,250,000.00

Medical Record and all evidence will remain Medical Records subpoenaed and authenticated in case prior to

Trial. Any new Medical information required will only be acceptable by current tests taken after the date of this
filing, since Plaintiffs condition is ongoing.

Page 4 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

1. Past Medical Expenses, Medi-Cal adjusted rates: $ 36,157.07 +

2. Past Lost Wages: $ 137,665.00

3. Present and Future Adaptive devices — Compression and equipment: $ 172,080.00
4. Future Medical Expenses: $ 1,547,902.07

5. Future Loss of Previous Earning Capacity: $ 775,000.00

6. Pain and Suffering: $ 250,000.00

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. 1 understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 1 { | (4

 

Signature of Plaintiff
Printed Name of Plaintiff

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
Defendant No. 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

Name Elizabeth Flatley

Job or Title (if known) Attomey

Street Address 22972 Mill Creek Drive

City and County Laguna Hills, Orange County
State and Zip Code CA, 92653

Telephone Number 949-716-8230

E-mail Address

 

Defendant No. 6

 

Hon. Judge Theodore Howard

 

 

 

 

 

Name

Job or Title Superior Court Judge

Street Address CJC, C18 700 W Civic Center Dr,
City and County Santa Ana, Orange County

State and Zip Code CA, 92701

Telephone Number (657) 622-5218

 

E-mail Address

 

Defendant No. 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Hon Judge Craig Griffin
Job or Title Superior Court Judge
Street Address NJC, NOS 1275 North Berkeley Avenue
City and County Fullerton, Orange County
State and Zip Code CA, 92832
Telephone Number (657) 622-5605
E-mail Address
Defendant 8
Name Ahsan Rashid M.D.
Job or Title Medical Doctor
Street Address 113 Waterworks Way, Suite 250
City and County Irvine, Orange County
State and Zip Code CA, 92618
Telephone Number
E-mail Address

 

 

STATEMENT OF CLAIM
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

I. INTENTIONAL FRUAD (Ex. 3):

Demonstrating (1) Intentional fraud (2) By an officer of the court (3) Which is
directed at the court itself; and in fact, deceives the court:

Filed April 7, 2016 Civil Unlimited: 30-2017-00913425-CU-MM-CIC. The
following is only obvious now in hindsight. Plaintiff also finds out that the parties
involved all know one another. Fraud and Corruption includes: The Defendant’s
Attomeys are Poliquin & DeGrave, who make their entire case in 1** Motion for
Summary Judgement before receiving any Medical Records from Plaintiff,
then their position/case remains the same throughout entire case. (planned/
intentional), they make repeated declaration to the falsified records for their only
defense, ignore/inhibit actual Medical Record evidence, allow forgery/perjury.
Plaintiff's Attorney Trevor Loo, makes sure she doesn’t send Medical Records to
Defendants before 1 Motion for Summary Judgment was filed; delays all discovery
(no authenticated medical records or medical expert (I gave $ for Expert retainer))
during 7 months worked, sets trial date 6 months out, then 2 months before trial and
the day he dumps my case, divulges 15 year professional relationship to Attorney
Elizabeth Flatley who appeared for Poliquin & DeGrave; coaches Plaintiff not to
talk to Attorneys or Vascular Surgeon Expert or Plastic Surgeon Expert she
provided; says doesn’t know answers how to proceed, but tells all answers the day

he abandons case, ic. type of expert needed, retainer amounts. Then Judge

2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Theodore Howard, adds to building number of hearings, denied 14 motions to get
an Attorney & Expert; grants calendaring defendants improperly noticed 2™! MSJ;
moves dates against laws, denies Plaintiffs written Motion for continuance for
Attorney, same hearing grants Defendants verbal motion to continue to take a month
long vacation; forces into Trial in 3 weeks with no Attorney or Expert, Grants leave
for expert for 2 days; 5 months in, divulges receiving campaign contributions from
Poliquin & DeGrave and a long-standing relationship with Attorney Mark Poliquin,
file Challenge, but won’t recuse himself. Last, Judge Craig Griffin at “appearance
of a trial”, did not allow any of Plaintiffs evidence or witnesses, then granted a Non-
Suit saying Plaintiff didn’t have any evidence or witnesses. Order relies only on the
same false record Poliquin & DeGraves used in the beginning. Dr. Ahsan Rashid
allegedly intentionally prepared that false Medical Records for Athenix and Dr.
Fellows to be used in the lawsuit; by ordering excessive medical tests on every organ
and orifice of Plaintiff when in hospital for injuries from Tummy Tuck. Falsifying
by writing severe, deadly diagnosis for liver, not supported by lab tests, and not
disclosing to Plaintiff. Which even so, still holds no relevance to the cause of action
of the lawsuit.

The observed strategy: Use their falsified record throughout: no one make reference

to Plaintiffs actual valid Medical Record evidence ever, watch Plaintiff file Motions
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

and hearings to build up the que, and run around trying to secure an Attorney, then

shut her down.

Il. CAUSE OF ACTION
Evidence will show “that the parties have sentiently set in motion some
unconscionable scheme calculated to interfere with the judicial system’s ability
impartially to adjudicate a matter by improperly influencing the trier or unfairly
hampering the presentation of the Plaintiffs claim.”’ constituting Fraud on the

Court:

(1)CAUSE OF ACTION: The abusive conduct of parties involved caused the
court not to perform in the usual manner its impartial task of adjudicating
Plaintiff's case; the abusive discovery that undermined the integrity of the
judicial process and influenced the decision of the court, constitutes fraud on
the court.

(2)CAUSE OF ACTION: Abusive Discovery including expensive and time-
consuming inundation with tons of motions and hearings. Evidence proves the
requests were unduly burdensome and an abuse of discovery procedures,
constitutes fraud on the court.

(3) CAUSE OF ACTION: Plaintiff’s Attorney failing to make critical disclosures
during discovery concerning medical records and treatment, critical omissions
could make or break the Plaintiff's case, and did break, constitutes fraud on
the court.

(4) CAUSE OF ACTION: Defendants Attorneys engaged in trickery when they
secured medical records under false pretenses, constitutes fraud on the court.

(5)CAUSE OF ACTION: Attorney Rules of Candor Rulell, Defendants
Attorneys neglected conducting a reasonable inquiry to determine that any
papers filed with the court are well grounded in fact, legally tenable, and not

interposed for any improper purpose, constitutes fraud on the court. (Haguc-
Atlas)
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

(6)CAUSE OF ACTION: When Defendants Attorneys misrepresent or omit
material facts to the court, or act on Athenix’ Haefner and Fellow’s perjury or

distortion of evidence, his conduct may constitute fraud on the court. (Hague-
Atlas)

(7)CAUSE OF ACTION: When Defendants Attorneys fails to correct a
misrepresentation or retract false evidence submitted to the court, it may
constitute fraud on the court. (Hague-Atlas)

(8) CAUSE OF ACTION: The fact that the case was not settled in arbitration, but

brought to court and a Trial, as a tactic to avoid liability, constitutes fraud on
the court.

(9) CAUSE OF ACTION: In one case the Ninth Circuit Court of Appeals held ©
that the failure of a lawyer to disclose evidence during the discovery phase

of the litigation constituted fraud upon the court.

(10) CAUSE OF ACTION: Advancing falsehoods during the discovery process
is a form of fraud on the court.

(11) CAUSE OF ACTION: Discovery abuse includes trickery it may constitute
fraud upon the court.

(12) CAUSE OF ACTION: Conspire to defraud a person, may constitute fraud
on the court.

Courts have equitable power to entertain a party’s action that seeks to set aside a
judgement based upon fraud during the discovery process (16 Nev. L.J.707, Hague)
Federal Rule of Civil Procedure 60(d)(3) states that nothing in Rule 60 limits a

court’s power to set aside a judgment for fraud on the court. The one-year limitations

period for relief from judgment in Rule 60 does not apply to fraud on the court.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Hl. PARTIES

Judge Theodore Howard, Superior Court County of Orange County

CIC, C18 700 W Civic Center Dr, Santa Ana, CA 92701 (657) 622-5218

(1) Abuse of Process (2) Abuse of Discretion coupled with open Corruption on

modified transcripts, Orders that do not match what was stated in Open Court (3)

Ignore crime of battery, professional duty.

Trial Judge Craig Griffin Superior Court County of Orange County

NJC, NO5 1275 North Berkeley Avenue Fullerton, CA 92832 (657) 622-5605

(1) Abuse of Process (2) Abuse of Discretion coupled with open Corruption on

modified transcripts, Orders that do not match what was stated in Open
Court (3) Ignore crime of battery, professional duty.

Athenix Physicians Group Inc.’s James M. Haefner

65 Enterprise, Suite 125 Aliso Viejo, CA 92656 (949) 600-9931

(1) Abusive Discovery (2) Bait and Switch: Medical Battery (3) Falsifying Medical

Records (4) Forgery (5) Perjury.

David Fellows, M.D.

113 Waterworks Way, Suite 300 Irvine, CA 92618 (949) 203-2748

(1) Abusive Discovery (2) Bait and Switch: Medical Battery (3) Falsifying Medical
Record (4) Forgery (5) Perjury.

Poliquin & DeGrave: Attorney Mark Poliquin
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

22972 Mill Creek Drive Laguna Hills, CA 92653 (949) 716-8230
(1) Abusive Discovery (2) Declaration to Falsified Medical Records (3) Ignore
Medical Battery, professional duty (4) HIPPA violations
Poliquin & DeGrave: Attorney Elizabeth Flatley
22972 Mill Creek Drive Laguna Hills, CA 92653 (949) 716-8230
(1) Abusive Discovery (2) Declaration to Falsified Medical records (3) Ignore
Medical Battery, professional duty (4) HIPPA violations
Attorney Trevor Loo:
120 Newport Center Drive Newport Beach, CA 92660 (949) 269-3267
(1) Abusive Discovery (2) Trickery (3) Failing to make critical disclosures (4)
Advancing falsehoods.
Ahsan Rashid, M.D.: Internal Medicine Associates of Sand Canyon
113 Waterworks Way, Suite 250 Irvine, CA 92618 (949)753-1522

(1) Falsified Hoag Medical Record (2) Perjury.
